 Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 1 of 28 Pageid#: 2




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA

IN THE MATTER OF THE SEARCH OF                        Case No. ___4:21mj17_____
3970 Mount Olivet Road.
Martinsville, Virginia 24112
                                                            Filed Under Seal



            AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH
                                 WARRANT

       I, Jason P. McCoy, a Special Agent with the Federal Bureau of Investigation being duly

sworn, depose and state as follows:

                                        INTRODUCTION

       1.      I am a Special Agent with the Federal Bureau of Investigation (FBI) assigned to

the Richmond, Virginia, Field Office, Lynchburg Resident Agency. I have been employed with

the FBI since July 2019 and as a law enforcement officer since 2007. Prior to joining the FBI, I

was a Special Agent with the United States Air Force Office of Special Investigations and began

conducting federal criminal investigations after completing the Federal Law Enforcement

Training Center’s (FLETC) Criminal Investigator Training Program (CITP) in September 2012.

As part of my duties, I investigate criminal violations relating to child exploitation, in violation

of 18 U.S.C. § 2251 and violations pertaining to the illegal production, distribution, receipt, and

possession of child pornography, in violation of 18 U.S.C. §§ 2252(a) and 2252A. I have

experience in the area of child pornography and child sexual exploitation investigations and have

had the opportunity to observe and review numerous examples of child pornography (as defined

in 18 U.S.C. § 2256) in all forms of media. I also have experience in interviewing and
                                                  1
 Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 2 of 28 Pageid#: 3




interrogation techniques, arrest procedures, search warrant applications, the execution of

searches, and various other criminal laws and procedures. I have personally participated in the

execution of search warrants involving the search and seizure of computer equipment.

        2.     This affidavit is submitted in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a search warrant for the locations specifically described

in Attachment A of this affidavit, which includes the entire residence and property located at

3970 Mount Olivet Road, Martinsville, Virginia 24112, and any containers and storage buildings

found on the curtilage of the property, any vehicles belonging to Clayton RIDDLE, and any

electronic devices found on the person of Clayton RIDDLE whether at the SUBJECT PREMISIS

or with law enforcement during the execution of the search, (the “SUBJECT PREMISES AND

PERSON”), as well as the contents of electronic devices located on the SUBJECT PREMISES

AND PERSON, for contraband and evidence, fruits, and instrumentalities of violations of 18

U.S.C. §§ 2252 and 2252A, which are more specifically described in Attachment B of this

affidavit.

        3.     The statements contained in this affidavit are based in part on information

provided by U.S. federal law enforcement agents; written reports about this and other

investigations that I have received, directly or indirectly, from other law enforcement agents;

information gathered from the service of administrative and federal grand jury subpoenas; the

results of physical and electronic surveillance conducted by law enforcement agents;

independent investigation and analysis by law enforcement agents/analysts and computer

forensic professionals; and my experience, training, and background as a Special Agent. Since

this affidavit is being submitted for the limited purpose of securing a search warrant, I have not
                                                   2
 Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 3 of 28 Pageid#: 4




included each and every fact known to me concerning this investigation. I have set forth only the

facts that I believe are necessary to establish probable cause to believe that contraband and

evidence, fruits, and instrumentalities of violations of 18 U.S.C. §§ 2252(a)(2) and (b)(1) (receipt

or distribution of a visual depiction of a minor engaged in sexually explicit conduct); 18 U.S.C.

§§ 2252(a)(4)(B) and (b)(2) (possession of and access with intent to view a visual depiction of a

minor engaged in sexually explicit conduct); and 18 U.S.C. §§ 2252A(a)(5)(B) and (b)(2)

(possession of and access with intent to view child pornography) are presently located at the

SUBJECT PREMISES AND PERSON.

                                         DEFINITIONS

       4.      The following definitions apply to this affidavit:

         a.    “Kik” is a freeware instant messaging mobile app from the Canadian company

Kik Interactive, and available free of charge on iOS and Android operating systems. It is a

social networking application that permits a user to trade and disseminate various forms of

digital media while using a cellphone. Kik advertised itself as “the first smartphone messenger

with a built-in browser.” Kik was founded in 2009 and according to its company website was

designed to “break down barriers [between operating systems] that would allow users to chat

with whoever, whenever.” In October 2019, Kik Interactive was purchased by Santa Monica,

California based MediaLab Inc. MediaLab Inc. is a holding company that owns other internet-

based communication applications such as Whisper, Datpiff and others.

         b.    “Kik Messenger” is a feature within Kik that allows its users to communicate with

selected persons as well as browse and share any website content with those whom the user

selects while still within the Kik platform. Unlike other messaging apps, Kik usernames - not
                                                3
 Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 4 of 28 Pageid#: 5




phone numbers - are the basis for Kik user accounts. Kik usernames are unique; can never be

replicated; can never be changed, may include lower and uppercase letters, numbers and/or

periods and underscores; will never contain spaces, emoticons or special characters. A Kik

username is the only publicly available identifier MediaLab Inc. can use to identify a Kik

account to law enforcement. The company cannot identify users using phone numbers, first and

last name (display name), or email address.

         c.    “Group”: In addition, Kik features include more than instant messaging. Kik

users can exchange images, videos, sketches, stickers and even web page content by posting

such content privately with individual users (with whom the user selects) or publicly (on the Kik

platform) with multiple individuals who belong to Groups. Groups are formed when like-

minded individuals join collectively online in an online forum, created oftentimes by a Kik user

designated as the Kik “Administrator” of the group. Groups can hold up to 50 Kik usernames.

Groups are created to host/discuss topics such as modern popular culture-themed ideas as well

as illicit/illegal-themed ideas. Public groups names are a user-generated hashtag; can never be

replicated; can never be changed; may include lower and uppercase letters, numbers and/or

periods and underscores; will never contain spaces, emoticons or special characters; The group

hashtag will begin with a hash (#) (i.e. #AffidavitForWarrant).

         d.    “Chat,” as used herein, refers to any kind of text communication over the Internet

that is transmitted in real-time from sender to receiver. Chat messages are generally short in

order to enable other participants to respond quickly and in a format that resembles an oral

conversation. This feature distinguishes chatting from other text-based online communications

such as internet forums and email.
                                                4
 Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 5 of 28 Pageid#: 6




         e.    “Child erotica,” as used herein, means materials or items that are sexually

arousing to persons having a sexual interest in minors but that are not necessarily obscene or do

not necessarily depict minors engaging in sexually explicit conduct.

         f.    “Child pornography,” as defined in 18 U.S.C. § 2256(8), is any visual depiction,

including any photograph, film, video, picture, or computer or computer-generated image or

picture, whether made or produced by electronic, mechanical or other means, of sexually

explicit conduct, where (a) the production of the visual depiction involves the use of a minor

engaged in sexually explicit conduct, (b) such visual depiction is a digital image, computer

image, or computer-generated image that is, or is indistinguishable from, that of a minor

engaged in sexually explicit conduct, or (c) such visual depiction has been created, adapted, or

modified to appear that an identifiable minor is engaged in sexually explicit conduct.

         g.    “Computer,” as used herein, refers to “an electronic, magnetic, optical,

electrochemical, or other high speed data processing device performing logical or storage

functions and includes any data storage facility or communications facility directly related to or

operating in conjunction with such device” and specifically includes smartphones, other mobile

phones, and other mobile devices. See 18 U.S.C. § 1030(e)(1)

         h.    The “Domain Name System” or “DNS” is system that translates readable Internet

domain names such as www.justice.gov into the numerical IP addresses of the computer server

that hosts the website.

         i.    “Encryption” is the process of converting data into a code in order to prevent

unauthorized access to the data.


                                                 5
 Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 6 of 28 Pageid#: 7




         j.    “Hyperlink” refers to an item on a web page which, when selected, transfers the

user directly to another location in a hypertext document or to some other web page.

         k.    The “Internet” is a global network of computers and other electronic devices that

communicate with each other. Due to the structure of the Internet, connections between devices

on the Internet often cross state and international borders, even when the devices communicating

with each other are in the same state.

         l.    “Internet Service Providers” (“ISPs”), as used herein, are commercial

organizations that are in business to provide individuals and businesses access to the Internet.

ISPs provide a range of functions for their customers including access to the Internet, web

hosting, email, remote storage, and co-location of computers and other communications

equipment.

         m.    An “Internet Protocol address” or “IP address,” as used herein, refers to a unique

numeric or alphanumeric string used by a computer or other digital device to access the Internet.

Every computer or device accessing the Internet must be assigned an IP address so that Internet

traffic sent from and directed to that computer or device may be directed properly from its source

to its destination. Most Internet Service Providers (“ISPs”) control a range of IP addresses. IP

addresses can be “dynamic,” meaning that the ISP assigns a different unique number to a

computer or device every time it accesses the Internet. IP addresses might also be “static,” if an

ISP assigns a user’s computer a particular IP address that is used each time the computer

accesses the Internet. ISPs typically maintain logs of the subscribers to whom IP addresses are

assigned on particular dates and times.

         n.    “Minor,” as defined in 18 U.S.C. § 2256(1), refers to any person under the age of
                                               6
 Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 7 of 28 Pageid#: 8




eighteen years.

          o.      “Remote computing service,” as defined in 18 U.S.C. § 2711(2), is the provision

to the public of computer storage or processing services by means of an electronic

communications system.

          p.      “Sexually explicit conduct,” as defined in 18 U.S.C. § 2256(2), means actual or

simulated (a) sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal,

whether between persons of the same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic

or masochistic abuse; or (e) lascivious exhibition of the anus, genitals, or pubic area of any

person.

          q.      “URL” is an abbreviation for Uniform Resource Locator and is another name for

 a web address. URLs are made of letters, numbers, and other symbols in a standard form.

 People use them on computers by clicking a pre-prepared link or typing or copying and pasting

 one into a web browser to make the computer fetch and show some specific resource (usually a

 web page) from another computer (web server) on the Internet.

          r.      “Visual depiction,” as defined in 18 U.S.C. § 2256(5), includes undeveloped film

and videotape, data stored on computer disc or other electronic means which is capable of

conversion into a visual image, and data which is capable of conversion into a visual image that

has been transmitted by any means, whether or not stored in a permanent format.

          s.      A “Website” consists of textual pages of information and associated graphic

 images. The textual information is stored in a specific format known as Hyper-Text Mark-up

 Language (HTML) and is transmitted from web servers to various web clients via Hyper-Text


                                                  7
 Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 8 of 28 Pageid#: 9




Transport Protocol (HTTP).

            BACKGROUND ON CHILD PORNOGRAPHY AND COMPUTERS

       5.      I have had both training and experience in the investigation of computer-related

crimes and child pornography crimes. Based on my training, experience, and knowledge, and the

knowledge of more experienced agents, I know the following:

       a.      Computers and digital technology are the primary way in which individuals

interested in child pornography interact with each other. Computers basically serve four

functions in connection with child pornography: production, communication, distribution, and

storage.

       b.      Digital cameras and smartphones with cameras save photographs or videos as a

digital file that can be directly transferred to a computer by connecting the camera or smartphone

to the computer, using a cable or via wireless connections such as “WiFi” or “Bluetooth.”

Photos and videos taken on a digital camera or smartphone may be stored on a removable

memory card in the camera or smartphone. These memory cards are often large enough to store

thousands of high-resolution photographs or videos.

       c.      A device known as a modem allows any computer to connect to another computer

through the use of telephone, cable, or wireless connection. Mobile devices such as smartphones

and tablet computers may also connect to other computers via wireless connections. Electronic

contact can be made to literally millions of computers around the world. Child pornography can

therefore be easily, inexpensively and anonymously (through electronic communications)

produced, distributed, and received by anyone with access to a computer or smartphone.


                                                8
Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 9 of 28 Pageid#: 10




       d.      The computer’s ability to store images in digital form makes the computer itself

an ideal repository for child pornography. Electronic storage media of various types - to include

computer hard drives, external hard drives, CDs, DVDs, and “thumb,” “jump,” or “flash” drives,

which are very small devices that are plugged into a port on the computer - can store thousands

of images or videos at very high resolution. It is extremely easy for an individual to take a photo

or a video with a digital camera or camera-bearing smartphone, upload that photo or video to a

computer, and then copy it (or any other files on the computer) to any one of those media storage

devices. Some media storage devices can easily be concealed and carried on an individual’s

person. Smartphones and/or mobile phones are also often carried on an individual’s person.

       e.      The Internet affords individuals several different venues for obtaining, viewing,

and trading child pornography in a relatively secure and anonymous fashion.

       f.      Individuals also use online resources to retrieve and store child pornography.

Some online services allow a user to set up an account with a remote computing service that may

provide email services and/or electronic storage of computer files in any variety of formats. A

user can set up an online storage account (sometimes referred to as “cloud” storage) from any

computer or smartphone with access to the Internet. Even in cases where online storage is used,

however, evidence of child pornography can be found on the user’s computer, smartphone, or

external media in most cases.

       g.      Smartphones and other mobile computing devices use mobile applications, also

referred to as “apps.” Apps consist of software downloaded onto mobile devices that enable

users to perform a variety of tasks – such as engaging in online chat, sharing digital files, reading

a book, or playing a game – on a mobile device. Individuals commonly use such apps to receive,
                                               9
Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 10 of 28 Pageid#: 11




store, distribute, and advertise child pornography, to interact directly with other like-minded

offenders or with potential minor victims, and to access cloud-storage services where child

pornography may be stored.

       h.      As is the case with most digital technology, communications by way of computer

can be saved or stored on the computer used for these purposes. Storing this information can be

intentional (i.e., by saving an email as a file on the computer or saving the location of one’s

favorite websites in, for example, “bookmarked” files) or unintentional. Digital information,

such as the traces of the path of an electronic communication, may also be automatically stored

in many places (e.g., temporary files or ISP client software, among others). In addition to

electronic communications, a computer user’s Internet activities generally leave traces or

“footprints” in the web cache and history files of the browser used. Such information is often

maintained indefinitely until overwritten by other data.

 CHARACTERISTICS COMMON TO INDIVIDUALS WHO ACCESS WITH INTENT
                  TO VIEW CHILD PORNOGRAPHY

       6.      Based on my previous investigative experience related to child exploitation

investigations, and the training and experience of other law enforcement officers with whom I

have had discussions, I know there are certain characteristics common to individuals who access

online child sexual abuse and exploitation material via the Internet:

       a.      Such individuals may receive sexual gratification, stimulation, and satisfaction

from contact with children, or from fantasies they may have viewing children engaged in sexual

activity or in sexually suggestive poses, such as in person, in photographs, or other visual media,

or from literature describing such activity.

                                                 10
Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 11 of 28 Pageid#: 12




       b.      Such individuals may collect sexually explicit or suggestive materials in a variety

of media, including photographs, magazines, motion pictures, videotapes, books, slides and/or

drawings or other visual media. Individuals who have a sexual interest in children or images of

children oftentimes use these materials for their own sexual arousal and gratification. Further,

they may use these materials to lower the inhibitions of children they are attempting to seduce, to

arouse the selected child partner, or to demonstrate the desired sexual acts.

       c.      Such individuals almost always possess and maintain child pornographic material

in the privacy and security of their home or some other secure location. Individuals who have a

sexual interest in children or images of children typically retain those materials and child erotica

for many years.

       d.      Likewise, such individuals often maintain their child pornography images in a

digital or electronic format in a safe, secure and private environment, such as a computer and

surrounding area. These child pornography images are often maintained for several years and

are kept close by, usually at the possessor’s residence, inside the possessor’s vehicle, or, at times,

on their person, or in cloud-based online storage, to enable the individual to view the child

pornography images, which are valued highly. Some of these individuals also have been found

to download, view, and then delete child pornography on their computers or digital devices on a

cyclical and repetitive basis.

       e.      Importantly, evidence of such activity, including deleted child pornography, often

can be located on these individuals’ computers and digital devices through the use of forensic

tools. Indeed, the very nature of electronic storage means that evidence of the crime is often still

discoverable for extended periods of time even after the individual “deleted” it.
                                               11
Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 12 of 28 Pageid#: 13




       f.      Such individuals also may correspond with and/or meet others to share

information and materials, rarely destroy correspondence from other child pornography

distributors/possessors, conceal such correspondence as they do their sexually explicit material,

and often maintain contact information (e.g. online messaging accounts, email addresses, etc.) of

individuals with whom they have been in contact and who share the same interests in child

pornography.

       g.      Such individuals prefer not to be without their child pornography for any

prolonged time period. This behavior has been documented by law enforcement officers

involved in the investigation of child pornography throughout the world.

       h.      Even if the target uses a portable device (such as a mobile phone) to access the

Internet and child pornography, it is more likely than not that evidence of this access will be

found in his home, the SUBJECT PREMISES AND PESON as set forth in Attachment A,

including on digital devices other than the portable device (for reasons including the frequency

of “backing up” or “synching” mobile phones to computers or other digital devices).

       7.      Based on all of the information contained herein, I believe that an internet user

residing at the SUBJECT PREMISES likely displays characteristics common to individuals who

access online child sexual abuse and exploitation material via the Internet. In particular, the

target of investigation, Clayton RIDDLE, used the Kik Messenger Application, joined a group

named #c.hild.p.orn and distributed online child sexual abuse and exploitation material to the

group administrator.




                                                 12
Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 13 of 28 Pageid#: 14




             BACKGROUND OF THE INVESTIGATION AND PROBABLE CAUSE

       8.      A user of the Internet account at the SUBJECT PREMISES has been linked to an

online community of individuals who regularly sent and received child pornography via Kik

Messenger. There is probable cause to believe that a user of the Internet account at the SUBJECT

PREMISES used the Kik Messenger Application, joined a group named #c.hild.p.orn, and

distributed online child sexual abuse and exploitation material (CSAM) to the group

administrator. There is probable cause to believe that this Internet user is Clayton RIDDLE.

       9.      On August 19, 2020, FBI Online Covert Employee (OCE) was operating on Kik

as an adult male when he joined Kik group #c.hild.p.orn. On October 11, 2020, a Kik user with

the username cj10000000p00000 (Courtney) sent a video of toddler being sexually abused by

two males. Specifically, the video showed a prepubescent female being orally penetrated by an

adult male, while another adult male anally penetrated her. This visual depiction of sexually

explicit conduct involving a minor meets the definition of child pornography under Title 18 of

the United States Code. FBI Agents monitoring the Kik Group #c.hild.p.orn watched activity

within the group of members who were posting and trading Child Sexual Abuse Material

(CSAM) and electronically witnessed cj10000000p00000 (Courtney) send this video of CSAM

to the Kik Group Administrator. Specifically, when cj10000000p00000 (Courtney) entered the

Group, the Administrator sent a message to cj10000000p00000 (Courtney) which stated “verify”.

Courtney responded “how”. The Administrator responded, “usual way”. cj10000000p00000

(Courtney) responded by uploading the previously described video. The Administrator

responded, “good to go”.


                                                13
Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 14 of 28 Pageid#: 15




       10.      On October 20, 2020, MediaLab responded to a subpoena for records related to

the following Kik user: cj10000000p00000. The following was noted: Email-

claytonriddle93@gmail.com; Username-cj10000000p00000; Recent IP (Internet Protocol

Address defined in paragraph 4)-"69.244.224.22" – Comcast; "76.1.172.111"- CenturyLink,

Comcast.

       11.      On October 26, 2020, Centurylink responded to a subpoena related to

"ip":"76.1.172.111", "remotePort":"56045" which indicated the subscriber is: LONNIE O

RODGERS JR (deceased), 970 Mount Olivet Road, Martinsville, Virginia 24112, Telephone

number 276-634-5313, email address rodgerscarolyn@yahoo.com.

       12.      A review of public records revealed the land parcel corresponding with 970

Mount Olivet Road, Martinsville, Virginia is owned by the Chatmoss Country Club. Specifically,

the 970 parcel is part of the golf course.

        13.     Public record revealed the address corresponding with Lonnie O. Rodgers and

Carolyn Rodgers is 3970 Mount Olivet Road, Martinsville, Virginia 24112. The residence

located at this address is owned by Carolyn Rodgers. Virginia DMV records show the current

residents of 3970 Mount Olivet Road are Carolyn Rodgers and Clayton James RIDDLE. Public

records indicate that Rodgers is RIDDLE’s grandmother.

       14.      On May 21, 2021, Google responded to a subpoena related to the email address

claytonriddle93@gmail.com. Google disclosed the email address is registered to Clayton

RIDDLE, unincorporated, Virginia 24112. Google pay records indicate a Mastercard ending in

2420 on file as of July 4, 2018, belonging to Clayton RIDDLE. The previous card on file was a

Visa card ending in 8579 also belonging to Clayton RIDDLE. This card was deleted on April,
                                               14
Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 15 of 28 Pageid#: 16




17, 2018. Carolyn Rodgers’ Mastercard ending in 5744 was also on file and was deleted from the

account on May 11, 2018.

       15.     On October 29, 2020, Comcast responded to a subpoena related to

"ip":"69.244.224.22", "remotePort":"55891" which indicated the subscriber is: HEATHER

HOFFMAN, 4084 Mount Olivet Road, Martinsville, VA 24112.

       16.     A review of public records revealed the residence located at 4084 Mount Olivet

Road, is owned by Clifford and Heather Hoffman. Virginia DMV records indicate that in

addition to Clifford and Heather Hoffman, William Hardy Pierce also resides at 4048 Mount

Olivet Road. 4084 Mount Olivet Road is situated three houses down from the SUBJECT

PREMISES.

       17.     On July 12, 2021, FBI spoke with members of the Henry County Sheriff’s Office

who disclosed that a Sergeant employed by the Henry County Jail since 2014 was a neighbor of

RIDDLE’s and had direct knowledge of RIDDLE and RIDDLE’s whereabouts. The Sergeant

stated he knows RIDDLE to reside at 3970 Mount Olivet Road and frequently sees RIDDLE in

and around the residence. Furthermore, the Sergeant has witnessed RIDDLE exit the residence

and walk to the Hoffman residence, located at 4048 Mount Olivet Road, where RIDDLE enters

through the basement and appears to remain inside for long periods of time.

       18.     The facts as outline above provide investigators with the reasonable belief that

Clayton James RIDDLE, who resides at 3970 Mount Olivet Road, and controls the email account

claytonriddle93@gmail.com, joined a group named #c.hild.p.orn on October 11, 2020, and

distributed online child sexual abuse and exploitation material (CSAM) to the Group

Administrator. Furthermore, based on my training and experience pertaining to individuals who
                                                15
Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 16 of 28 Pageid#: 17




access the internet with the intent of viewing child pornography, the reasonable belief exist that

evidence of child pornography or child sexual abuse and exploitation material (CSAM) will be

found at 3970 Mount Olivet Road, Martinsville, Virginia 24112.

       19.     In addition, Kik is a messenger application and not a storage medium. Images

sent and received via Kik will be stored directly on the Computer, phone, or device with which

the Kik user is communicating via Kik Messenger.

            SPECIFICS OF SEARCH AND SEIZURE OF COMPUTER SYSTEMS

       20.     As described above and in Attachment B, this application seeks permission to

search for records that might be found on the SUBJECT PREMISES AND PERSON, in

whatever form they are found. One form in which the records are likely to be found is data

stored on a Computer’s hard drive or other storage media. Thus, the warrant applied for would

authorize the seizure of Computers as well as a search of the data stored on those Computers and

electronic storage media or, potentially, the copying of electronically stored information, all

under Rule 41(e)(2)(B).

       21.     I submit that if a Computer or electronic storage media are found on the

SUBJECT PREMISES AND PERSON, there is probable cause to believe that child pornography

materials will be stored on that Computer or storage medium, for at least the following reasons:

       a.      Deleted files, or remnants of deleted files, may reside in free space or slack

space—that is, in space on the storage medium that is not currently being used by an active

file—for long periods of time before they are overwritten. In addition, a Computer’s operating

system may also keep a record of deleted data in a “swap” or “recovery” file.


                                                 16
Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 17 of 28 Pageid#: 18




       b.      Based on my knowledge, training, and experience, I know that computer files or

remnants of such files can be recovered months or even years after they have been downloaded

onto a storage medium, deleted, or viewed via the Internet. Electronic files downloaded to a

storage medium can be stored for years at little or no cost. Even when files have been deleted,

they can be recovered months or years later using forensic tools. This is so because when a

person “deletes” a file on a Computer, the data contained in the file does not actually disappear;

rather, that data remains on the storage medium until it is overwritten by new data.

       c.      Wholly apart from user-generated files, Computer storage media—in particular,

Computers’ internal hard drives—contain electronic evidence of how a Computer has been used,

what it has been used for, and who has used it. To give a few examples, this forensic evidence

can take the form of operating system configurations, artifacts from operating system or

application operation, file system data structures, and virtual memory “swap” or paging files.

Computer users typically do not erase or delete this evidence, because special software is

typically required for that task. However, it is technically possible to delete this information.

       d.      Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or “cache.”

       22.     As further described in Attachment B, this application seeks permission to locate

not only Computer files that might serve as direct evidence of the crimes described on the

warrant, but also for forensic electronic evidence that establishes how the Computers were used,

the purpose of their use, who used them, and when. There is probable cause to believe that this

forensic electronic evidence will be on the Computers and any storage medium in the SUBJECT

PREMISES AND PERSON because: data on the storage medium can provide evidence of a file
                                       17
Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 18 of 28 Pageid#: 19




that was once on the storage medium but has since been deleted or edited, or of a deleted portion

of a file (such as a paragraph that has been deleted from a word processing file). Virtual memory

paging systems can leave traces of information on the storage medium that show what tasks and

processes were recently active. Web browsers, email programs, and chat programs store

configuration information on the storage medium that can reveal information such as online

nicknames and passwords. Operating systems can record additional information, such as the

attachment of peripherals, the attachment of USB flash storage devices, or other external storage

media, and the times the computer was in use. Computer file systems can record information

about the dates files were created and the sequence in which they were created, although this

information can later be falsified.

       23.     Information stored within a Computer and other electronic storage media may

provide crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct

under investigation, thus enabling the United States to establish and prove each element or

alternatively, to exclude the innocent from further suspicion. In my training and experience,

information stored within a Computer or storage media (e.g., registry information,

communications, images and movies, transactional information, records of session times and

durations, Internet history, and anti-virus, spyware, and malware detection programs) can

indicate who has used or controlled the Computer or storage media. This “user attribution”

evidence is analogous to the search for “indicia of occupancy” while executing a search warrant

at a residence. The existence or absence of anti-virus, spyware, and malware detection programs

may indicate whether the Computer was remotely accessed, thus inculpating or exculpating the

Computer owner.
                                               18
Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 19 of 28 Pageid#: 20




       24.     Further, Computer and storage media activity can indicate how and when the

Computer or storage media was accessed or used. For example, Computers typically contain

information that logs: computer user account session times and durations, computer activity

associated with user accounts, electronic storage media that connected with the Computer, and

the IP addresses through which the computer accessed networks and the Internet. Such

information allows investigators to understand the chronological context of Computer or

electronic storage media access, use, and events relating to the crime under investigation.

Additionally, some information stored within a Computer or electronic storage media may

provide crucial evidence relating to the physical location of other evidence and the suspect. For

example, images stored on a computer may both show a particular location and have geolocation

information incorporated into its file data. Such file data typically also contains information

indicating when the file or image was created. The existence of such image files, along with

external device connection logs, may also indicate the presence of additional electronic storage

media (e.g., a digital camera or cellular phone with an incorporated camera). The geographic

and timeline information described herein may either inculpate or exculpate the Computer user.

Last, information stored within a Computer may provide relevant insight into the Computer

user’s state of mind as it relates to the offense under investigation. For example, information

within the Computer may indicate the owner’s motive and intent to commit a crime (e.g.,

Internet searches indicating criminal planning), or consciousness of guilt (e.g., running a

“wiping” program to destroy evidence on the computer or password protecting/encrypting such

evidence in an effort to conceal it from law enforcement). A person with appropriate familiarity

with how a Computer works can, after examining this forensic evidence in its proper context,
                                                19
Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 20 of 28 Pageid#: 21




draw conclusions about how computers were used, the purpose of their use, who used them, and

when.

        25.    The process of identifying the exact files, blocks, registry entries, logs, or other

forms of forensic evidence on a storage medium that are necessary to draw an accurate

conclusion is a dynamic process. While it is possible to specify in advance the records to be

sought, Computer evidence is not always data that can be merely reviewed by a review team and

passed along to investigators. Whether data stored on a computer is evidence may depend on

other information stored on the Computer and the application of knowledge about how a

computer behaves. Therefore, contextual information necessary to understand other evidence

also falls within the scope of the warrant.

        26.    Further, in finding evidence of how a Computer was used, the purpose of its use,

who used it, and when, sometimes it is necessary to establish that a particular thing is not present

on a storage medium. For example, the presence or absence of counter-forensic programs or

anti-virus programs (and associated data) may be relevant to establishing the user’s intent. I

know that when an individual uses a Computer to obtain or access child pornography, the

individual’s computer will generally serve both as an instrumentality for committing the crime,

and also as a storage medium for evidence of the crime. The Computer is an instrumentality of

the crime because it is used as a means of committing the criminal offense. The Computer is

also likely to be a storage medium for evidence of crime. From my training and experience, I

believe that a Computer used to commit a crime of this type may contain data that is evidence of

how the Computer was used; data that was sent or received; notes as to how the criminal conduct


                                                 20
Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 21 of 28 Pageid#: 22




was achieved; records of Internet discussions about the crime; and other records that indicate the

nature of the offense.

       27.     Based upon my training and experience and information relayed to me by agents

and others involved in the forensic examination of computers, I know that Computer data can be

stored on a variety of systems and storage devices, including external and internal hard drives,

flash drives, thumb drives, micro SD cards, macro SD cards, DVDs, gaming systems, SIM cards,

cellular phones capable of storage, floppy disks, compact disks, magnetic tapes, memory cards,

memory chips, and online or offsite storage servers maintained by corporations, including but

not limited to “cloud” storage. I also know that during the search of the premises it is not always

possible to search Computer equipment and storage devices for data for a number of reasons,

including the following:

       a.      Searching Computer systems is a highly technical process that requires specific

expertise and specialized equipment. There are so many types of Computer hardware and

software in use today that it is impossible to bring to the search website all of the technical

manuals and specialized equipment necessary to conduct a thorough search. In addition, it may

also be necessary to consult with Computer personnel who have specific expertise in the type of

computer, software, or operating system that is being searched.

       b.      Searching Computer systems requires the use of precise, scientific procedures

which are designed to maintain the integrity of the evidence and to recover “hidden,” erased,

compressed, encrypted, or password-protected data. Computer hardware and storage devices

may contain “booby traps” that destroy or alter data if certain procedures are not scrupulously

followed. Since Computer data is particularly vulnerable to inadvertent or intentional
                                               21
Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 22 of 28 Pageid#: 23




modification or destruction, a controlled environment, such as a law enforcement laboratory, is

essential to conducting a complete and accurate analysis of the equipment and storage devices

from which the data will be extracted.

       c.      The volume of data stored on many Computer systems and storage devices will

typically be so large that it will be highly impractical to search for data during the execution of

the physical search of the premises; and

       d.      Computer users can attempt to conceal data within Computer equipment and

storage devices through a number of methods, including the use of innocuous or misleading

filenames and extensions. For example, files with the extension “.jpg” often are image files;

however, a user can easily change the extension to “.txt” to conceal the image and make it appear

that the file contains text. Computer users can also attempt to conceal data by using encryption,

which means that a password or device, such as a “dongle” or “keycard,” is necessary to decrypt

the data into readable form. In addition, Computer users can conceal data within another

seemingly unrelated and innocuous file in a process called “steganography.” For example, by

using steganography a computer user can conceal text in an image file which cannot be viewed

when the image file is opened. Therefore, a substantial amount of time is necessary to extract

and sort through data that is concealed or encrypted to determine whether it is contraband,

evidence, fruits, or instrumentalities of a crime.

       28.     Additionally, based upon my training and experience and information relayed to

me by agents and others involved in the forensic examination of Computers, I know that routers,

modems, and network equipment used to connect computers to the Internet often provide

valuable evidence of, and are instrumentalities of, a crime. This is equally true of wireless
                                                22
Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 23 of 28 Pageid#: 24




routers, which create localized networks that allow individuals to connect to the Internet

wirelessly. Though wireless networks may be secured (in that they require an individual to enter

an alphanumeric key or password before gaining access to the network) or unsecured (in that an

individual may access the wireless network without a key or password), wireless routers for both

secured and unsecured wireless networks may yield significant evidence of, or serve as

instrumentalities of, a crime—including, for example, serving as the instrument through which

the perpetrator of the Internet-based crime connected to the Internet and, potentially, containing

logging information regarding the time and date of a perpetrator’s network activity as well as

identifying information for the specific device(s) the perpetrator used to access the network.

Moreover, I know that individuals who have set up either a secured or unsecured wireless

network in their residence are often among the primary users of that wireless network.

       29.     Based on the foregoing, and consistent with Rule 41(e)(2)(B), the warrant I am

applying for would permit seizing, imaging, or otherwise copying Computers (to include cellular

phones as noted above) and storage media that reasonably appear to contain some or all of the

evidence described in the warrant and would authorize a later review of the media or information

consistent with the warrant. The later review may require techniques, including but not limited

to computer-assisted scans of the entire medium, that might expose many parts of a hard drive to

human inspection in order to determine whether it is evidence described by the warrant.

                            BIOMETRIC ACCESS TO DEVICES

       30.     We also seek the court’s permission to compel Clayton RIDDLE if present at

SUBJECT PREMISES at the time of the execution of the search warrant to unlock any Computers


                                                23
Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 24 of 28 Pageid#: 25




requiring biometric access subject to seizure pursuant to this warrant. The grounds for this request

are as follows:

       a.         I know from my training and experience, as well as from information found in

publicly available materials published by device manufacturers, that many Computers and

electronic devices, particularly newer mobile devices and laptops, offer their users the ability to

unlock the device through biometric features in lieu of a numeric or alphanumeric passcode or

password. These biometric features include fingerprint scanners, facial recognition features and

iris recognition features. Some devices offer a combination of these biometric features, and the

user of such devices can select which features they would like to utilize.

       b.         If a device is equipped with a fingerprint scanner, a user may enable the ability to

unlock the device through his or her fingerprints. For example, Apple offers a feature called

“Touch ID,” which allows a user to register up to five fingerprints that can unlock a device. Once

a fingerprint is registered, a user can unlock the device by pressing the relevant finger to the

device’s Touch ID sensor, which is found in the round button (often referred to as the “home”

button) located at the bottom center of the front of the device. The fingerprint sensors found on

devices produced by other manufacturers have different names but operate similarly to Touch ID.

       c.         If a Computer or device is equipped with a facial-recognition feature, a user may

enable the ability to unlock the device through his or her face. For example, this feature is available

on certain Android devices and is called “Trusted Face.” During the Trusted Face registration

process, the user holds the device in front of his or her face. The device’s front-facing camera then

analyzes, and records data based on the user’s facial characteristics. The Computer or device can

then be unlocked if the front-facing camera detects a face with characteristics that match those of

                                                   24
Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 25 of 28 Pageid#: 26




the registered face. Facial recognition features found on devices produced by other manufacturers

have different names but operate similarly to Trusted Face.

       d.      If a Computer or device is equipped with an iris-recognition feature, a user may

enable the ability to unlock the device with his or her irises. For example, on certain Microsoft

devices, this feature is called “Windows Hello.” During the Windows Hello registration, a user

registers his or her irises by holding the device in front of his or her face. The device then directs

an infrared light toward the user’s face and activates an infrared-sensitive camera to record data

based on patterns within the user’s irises. The device can then be unlocked if the infrared-sensitive

camera detects the registered irises. Iris-recognition features found on devices produced by other

manufacturers have different names but operate similarly to Windows Hello.

       e.      In my training and experience, users of Computers, especially users of cell phones,

often enable the aforementioned biometric features because they are considered to be a more

convenient way to unlock a device than by entering a numeric or alphanumeric passcode or

password. Moreover, in some instances, biometric features are considered to be a more secure

way to protect a device’s contents. This is particularly true when the users of a Computer or device

is engaged in criminal activities and thus have a heightened concern about securing the contents

of a device.

       31.     As discussed in this affidavit, your Affiant has reason to believe that one or more

Computers will be found during the search. The passcode or password that would unlock the

Computer(s) subject to search under this warrant currently is not known to law enforcement. Thus,

law enforcement personnel may not otherwise be able to access the data contained within the



                                                 25
Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 26 of 28 Pageid#: 27




Computers, making the use of biometric features necessary to the execution of the search

authorized by this warrant.

       32.     I also know from my training and experience, as well as from information found in

publicly available materials including those published by cellphone manufacturers, that biometric

features will not unlock a device in some circumstances even if such features are enabled. This

can occur when a Computer or device has been restarted, inactive, or has not been unlocked for a

certain period of time. For example, Apple cellphones cannot be unlocked using Touch ID when:

(1) more than 48 hours has elapsed since the device was last unlocked; or, (2) when the device has

not been unlocked using a fingerprint for 8 hours and the passcode or password has not been

entered in the last 6 days. Similarly, certain Android devices cannot be unlocked with Trusted

Face if the device has remained inactive for four hours. Biometric features from other brands carry

similar restrictions. Thus, in the event law enforcement personnel encounter a locked device

equipped with biometric features, the opportunity to unlock the device through a biometric feature

may exist for only a short time.

       33.     Due to the foregoing, if law enforcement personnel encounter any Computers that

are subject to seizure pursuant to this warrant and may be unlocked using one of the

aforementioned biometric features, this warrant permits law enforcement personnel to: (1) press

or swipe the fingers (including thumbs) of RIDDLE to the fingerprint scanner of the computer; (2)

hold the computer in front of the face of RIDDLE and activate the facial recognition feature; and/or

(3) hold the computer in front of the face of RIDDLE activate the iris recognition feature, for the

purpose of attempting to unlock the computer in order to search the contents as authorized by this

warrant. The proposed warrant does not authorize law enforcement to compel RIDDLE to state

                                                26
Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 27 of 28 Pageid#: 28




or otherwise provide the password or any other means that may be used to unlock or access the

computers. Moreover, the proposed warrant does not authorize law enforcement to compel

RIDDLE to identify the specific biometric characteristics (including the unique finger(s) or other

physical features) that may be used to unlock or access the computers.

                                         CONCLUSION

       34.     Based on the foregoing, there is probable cause to believe that the federal criminal

statutes cited herein have been violated, and that the contraband, property, evidence, fruits and

instrumentalities of these offenses, more fully described in Attachment B, are located at the

locations described in Attachment A. I respectfully request that this Court issue a search warrant

for the locations described in Attachment A, authorizing the seizure and search of the items

described in Attachment B.

       35.     I am aware that the recovery of data by a computer forensic analyst takes

significant time; much the way recovery of narcotics must later be forensically evaluated in a lab,

digital evidence will also undergo a similar process. For this reason, the “return” inventory will

contain a list of only the tangible items recovered from the premises. Unless otherwise ordered

by the Court, the return will not include evidence later examined by a forensic analyst.


                                                  OATH

       The information in this affidavit is true to the best of my knowledge and belief.

                                                             Respectfully submitted,

                                                              /s/Jason P. McCoy
                                                             JASON P. McCOY
                                                             Special Agent
                                                27
Case 4:21-mj-00017-RSB Document 1-1 Filed 07/20/21 Page 28 of 28 Pageid#: 29




                                              Federal Bureau of Investigation


Entered: July 20, 2021


Robert S. Ballou
Robert S. Ballou
United States Magistrate Judge




                                     28
